Citation Nr: 0906771	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-37 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right ear 
condition, to include as due to exposure to environmental 
agents.

3.  Entitlement to service connection for sinusitis, to 
include as due to exposure to environmental agents.

4.  Entitlement to service connection for hypertension, to 
include as due to exposure to environmental agents.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 
1991 and from March 2003 to May 2004, including service in 
the Persian Gulf.  The Veteran's decorations include the 
Southwest Asia Service Medal and the Kuwait Liberation Medal.  
The Veteran had additional service in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In an unappealed June 1999 rating decision, the RO denied 
service connection for a right ear condition and sinusitis.  
Where there is an intervening liberalizing law or VA issue 
that may affect the disposition of a claim, VA is required to 
conduct a de novo review of the previously denied claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  Because the Veteran's right ear 
condition and sinusitis claims are based on a substantive 
right created by a statutory or regulatory provision that did 
not exist at the time of the prior final denial, notably the 
statute and regulations regarding entitlement to service 
connection based upon Persian Gulf service, the adjudication 
of this claim is not a "reopening" of the first.  As such, 
the Board has identified the Veteran's right ear condition 
and sinusitis claims as stated on the title page.

In an unappealed June 1999 rating decision, the RO denied 
service connection for PTSD and hypertension.  The Veteran 
filed the current claim in September 2004 asserting that her 
current PTSD and hypertension are due to exposure to an 
improvised explosive device detonation in January 2004 and 
due to her exposure to environmental toxins while stationed 
Iraq during her second period of service.  The United States 
Court of Appeals for Veterans Claims (Court) has found in the 
past that a new claim is generated where the Veteran claims 
that an injury occurred in different periods of service.  
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also 
Boggs v. Peake, 520 F.3d 1330 (2008) (finding that claims 
based on distinctly diagnosed injuries or diseases must be 
considered separate and distinct claims).  As such, the Board 
notes that the Veteran's current claims of entitlement to 
service connection for PTSD and hypertension to be separate 
and distinct claims from those denied in the June 1999 rating 
decision and no new and material evidence is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD, 
hypertension, a right ear condition, and sinusitis.  The 
Veteran contends that her conditions are due to her service 
in the Persian Gulf.

The Veteran is seeking entitlement to service connection for 
PTSD and has alleged both exposure to an improvised explosive 
device (IED) detonation and an in-service personal assault of 
a sexual nature.  The Board notes that the Veteran is current 
diagnosed with PTSD, and her Armed Forces Of The United 
States Reports Of Transfer Or Discharge (DD Forms 214) of 
record dated do not reveal any medals or information 
indicative of combat service.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

With regard to the Veteran's asserted personal assault 
stressor, 38 C.F.R. § 3.304(f)(3) provides the following 
guidance: If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

38 C.F.R. § 3.304(f)(3) also provides that VA may seek an 
opinion from a medical or mental health professional as to 
whether the record includes evidence of behavioral changes 
during service which suggest that the claimed assault 
actually occurred.  

Review of the claims file reveals that the Veteran has not 
been provided appropriate notice as required by 38 C.F.R. 
§ 3.304(f)(3).  As such, the claim must be remanded for the 
Veteran to be afforded adequate notice.

In addition, the Board notes that the Veteran also contends 
that her PTSD is due to experiencing an IED detonation in 
January 2004.  The Veteran has submitted a Final Report of a 
Nonnuclear Incident regarding the explosion of an IED 
damaging vehicles in a convoy of the 1245th Med Trk Co./485th 
Corps Support Battalion.  A page of this report lists the 
Veteran as a member of the unit; however, it also indicates 
that she was associated with the 430th Quartermaster Company.  
The report does not indicate that the Veteran was present on 
the convoy or for the explosion reported.  A review of the 
claims file does not reveal any attempts to verify this 
reported stressor.  As such, the Veteran's service personnel 
records should be obtained, and an attempt should be made to 
verify the Veteran's participation in the reported convoy.

The Veteran seeks entitlement to service connection for 
hypertension.  Review of the claims file reveals that the 
Veteran was diagnosed with atrial hypertension in August 
1996.  In a report of medical examination, dated in October 
2000, from a routine U.S. Army Reserve physical examination, 
the Veteran was not noted to be diagnosed with hypertension 
or to have any vascular abnormalities.  Subsequent medical 
records reveal that the Veteran is currently diagnosed with 
hypertension.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of her hypertension.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence reveals that the Veteran has a diagnosis of 
hypertension.  There is also evidence that the Veteran's 
hypertension pre-existed her active duty.  However, an 
opinion has not been requested or rendered regarding whether 
the Veteran's current hypertension is due to her active duty 
service or, if it undebatably pre-existed service, if was 
permanently aggravated by the Veteran's active service.  
Accordingly, the Veteran's claim must be remanded for an 
examination and for an opinion regarding etiology and/or 
permanent aggravation to be rendered.

The Veteran seeks entitlement to service connection for a 
right ear condition and sinusitis both as due to her Persian 
Gulf service.  The Board notes that the Veteran does not have 
a current diagnosis of any right ear condition or sinusitis.  
With regard to these claims, the Board notes that these 
issues were not adjudicated under the provisions of 38 C.F.R. 
§ 3.317.  Indeed, the August 2005 rating decision informs 
that the Veteran's claim for entitlement to service 
connection for a right ear condition and sinusitis were 
denied based on no clinical diagnosis of the respective 
disorders.  A remand of these issues for consideration under 
all applicable laws is warranted.

In addition, the Board notes that the Veteran has not been 
afforded a VA medical examination regarding her claimed right 
ear condition or sinusitis.  As it is presently unclear 
whether the Veteran suffers from a current right ear 
condition and/or sinusitis, and if so, whether either 
condition can be attributed to a known clinical diagnosis, a 
remand is needed for an examination or examinations to 
clarify the diagnoses, to include a Gulf War examination.  
See McLendon, 20 Vet. App. at 79.

The Board notes that the Veteran receives her treatment at 
the VA Medical Center in San Juan, Puerto Rico.  The most 
recent medical record associated with the claims file is 
dated in February 2008.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, on remand, attempts should 
be made to obtain the Veteran's most recent VA clinical 
records.

Lastly, upon review of the claims file, the Board notes that 
the Veteran's service treatment records do not appear to be 
complete with much of the Veteran's second period of active 
duty unaccounted for.  Accordingly, on remand, attempts 
should to be made to obtain a complete copy of the Veteran's 
service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate with the 
Veteran's claims file VA treatment 
records dated since February 2008.  Any 
additional pertinent records identified 
by the Veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the Veteran, and 
associated with the claims file.

2.  The RO/AMC shall contact the 
appropriate source and request the 
Veteran's complete service treatment 
records.

3.  The RO/AMC shall furnish the Veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to in-service personal assault.

4.  The RO/AMC shall contact the Veteran 
and request that she provide specific 
information regarding her claimed 
stressor of an IED detonation.  The 
Veteran should include the unit she was 
assigned to, where her unit was serving 
at the time of the alleged stressors, and 
the date, to as specific a date as 
possible, but not more than a two month 
period.  The Veteran should be advised 
that if she is not specific in describing 
her stressor(s), corroboration from 
official sources may not be possible and 
that could adversely affect her claim.

5.  The RO/AMC should then prepare a 
summary of any claimed stressor for which 
sufficient details to conduct a search of 
official records have been provided by 
the Veteran.  The RO should then prepare 
a request to the U. S. Army and Joint 
Services Records Research Center (JSRRC), 
citing to the Veteran's claimed unit, 
events at that unit, and dates.  The 
JSRRC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.  In any event, 
attempt to obtain the Veteran's service 
personnel records and unit histories for 
the 430th Quartermaster Company and the 
1245th Med Trk Co./485th Corps Support 
Battalion for January 2004.

6.  The RO/AMC shall, upon receipt of a 
response from the JSRRC, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the RO/AMC determines that 
the record establishes the existence of a 
stressor or stressors, the RO/AMC must 
specify what stressor or stressors in 
service it has determined are established 
by the record.

7.  If it is determined that the Veteran 
was exposed to a stressor in service, the 
RO/AMC shall arrange for the Veteran to 
be accorded a VA psychiatric examination. 
The entire claims file including a copy 
of this Remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The stressor or stressors 
that have been established by the record 
must be set forth to the examiner.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

a. Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders 
found on examination.  The review should 
include the Veteran's service treatment 
records. 

b. If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.

The report of examination should include 
the complete rationale for all opinions 
expressed.

8.  The RO/AMC shall afford the Veteran a 
VA ear, nose, and throat examination to 
ascertain the nature and etiology of the 
Veteran's asserted right ear disorder and 
sinusitis.  The entire claims file is to 
be provided to the examiner for review, 
who must acknowledge such receipt and 
review in any report generated as a 
result of this remand.  A complete 
history of the claimed disorders should 
be obtained from the Veteran.  All 
necessary tests should be conducted, and 
all clinical findings should be reported 
in detail.  The examiner is requested to 
provide an opinion as to whether the 
Veteran has a current right ear 
disability and sinusitis.  The nature, 
date of onset, and etiology of each of 
the Veteran's asserted disabilities found 
on examination should be identified.

The examiner should state whether any 
current disorder found on examination had 
its onset during active service or is 
related to any in-service disease or 
injury.  The examiner is also requested 
to set forth if any right ear disability 
or sinusitis found on examination was 
manifested to a compensable degree within 
one year following separation from 
service, assuming that the Veteran's 
account is credible.  

If a right ear disability or sinusitis 
found on examination is not diagnosed or 
is otherwise found by the examiner to be 
unrelated to military service, the 
examiner must express an opinion as to 
whether the Veteran has a neurological or 
respiratory disability which by history, 
physical examination, and laboratory 
tests cannot be attributed to any known 
clinical diagnosis or diagnoses.

For those symptoms and conditions that 
are not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability.  The examiner should express 
an opinion as to when such a symptom or 
condition initially manifested itself and 
whether it is to be regarded as 
"chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six- month period).  

The rationale for all opinions expressed 
should be provided in a legible report.

9.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
hypertension, found to be present.  The 
claims file  should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.

The examiner is asked to comment on the 
record of treatment for hypertension.  
The examiner is asked to express an 
opinion as to when the Veteran's 
hypertension was first manifested (i.e., 
prior to service, in service, or after 
service).  The examiner should also 
render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that the Veteran's 
hypertension, is related to or had its 
onset during service.

If the examiner determines that the 
Veteran's hypertension is a disease which 
clearly and unmistakably (i.e., 
undebatably) pre-existed service, the 
examiner is asked to indicate whether 
there was a permanent increase in the 
severity of the underlying pathology 
associated with the hypertension which 
occurred during service.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is clearly and unmistakably 
(i.e., undebatably) due to the natural 
progress of the disease.  If the examiner 
determines that the Veteran's 
hypertension did not increase in severity 
during service, the examiner should 
indicate as such.  Lastly, the examiner 
should indicate whether the claimed 
hypertension is otherwise related to the 
Veteran's active service.  The examiner 
must provide a complete rationale any 
stated opinion.  

10.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

11.  The RO/AMC will then readjudicate 
the Veteran's claims, to include 
consideration of any additional evidence 
obtained as a result of this Remand.  If 
any determination remains unfavorable to 
the Veteran, she and her representative 
should be provided with a Supplemental 
Statement of the Case.  The Veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




